2013 UT App 107
_________________________________________________________

               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                     Plaintiff and Appellee,
                                v.
                 DARRELL EUGENE WASHINGTON,
                    Defendant and Appellant.

                       Per Curiam Decision
                         No. 20130070‐CA
                        Filed April 25, 2013

               Second District, Ogden Department
                The Honorable Michael D. DiReda
                         No. 011901799

         Darrell Eugene Washington, Appellant Pro Se
  John E. Swallow and Marian Decker, Attorneys for Appellee

            Before JUDGES ORME, MCHUGH, and ROTH.



PER CURIAM:

¶1    Darrell Eugene Washington appeals the trial court’s order
denying his motions to compel discovery, which were filed in his
criminal case. This appeal is before the court on its own motion for
summary disposition based on the lack of a substantial question for
review. We affirm.

¶2     Washington pleaded guilty to a third degree felony in 2001.
In 2012, he sought to challenge his conviction, filing the motions to
compel the production of evidence that are the subject of this
appeal. His motions were a mix of arguments and requested relief,
including document requests and assertions of ineffective assis‐
tance of counsel and a coerced plea. Additional argument in the
motions indicated that Washington’s efforts were aimed toward
                         State v. Washington


filing a petition for a determination of factual innocence under
Utah’s Post‐Conviction Remedies Act (PCRA). See Utah Code Ann.
§§ 78B‐9‐101 to ‐405 (LexisNexis 2012).

¶3      The trial court determined that it lacked jurisdiction over
Washington’s requests because he had filed the motions seeking
civil relief in his criminal case. Generally, once a trial court in a
criminal proceeding “imposes a valid sentence, it loses subject
matter jurisdiction over the case.” State v. Montoya, 825 P.2d 676,
670 (Utah 1991). We see no error in the trial court’s determination,
particularly given that the relief Washington appears to be seeking
is within the scope of the PCRA.

¶4      The PCRA “establishes the sole remedy” for a person
challenging a conviction after other legal remedies have been
exhausted. Utah Code Ann. § 78B‐9‐102(1). Proceedings under the
PCRA are civil in nature and are governed by the rules of civil
procedure. Id. To obtain a hearing to determine factual innocence,
a petition must be filed in the district court under the PCRA and
rule 65C of the Utah Rules of Civil Procedure. Id. § 78B‐9‐402; Utah
R. Civ. P. 65C.

¶5     Accordingly, the relief Washington seeks is available only
through the provisions of the PCRA, a civil proceeding. There is no
such relief available through his criminal case. As a result, the trial
court did not err in finding that it lacked jurisdiction over the
motions filed by Washington in his criminal case.

¶6     Affirmed.




20130070‐CA                       2                 2013 UT App 107